DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 19, 25, 27, 30 & 35 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 13 & 18 of U.S. Patent 10,813,574. 
Claim(s) 19, 25, 27, 30 & 35 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 13 & 18 of U.S. Patent No. 10,813,574.  For double patenting to exist as between the instant claims and patented claims, it must be determined that the instant claims are not patentably distinct from patented claims.  In order to make this determination, it first must be determined whether there are any differences between the instant claims and patented claims and, if so, whether those differences render the claims patentably distinct.
	Claim 19 of the application recites a “range of motion” (see the last lines of claim 1 of the patent), “knee arthroplasty” (see lines 2 of claim 1 of the patent), and “tibia and the femur” (see lines 7-8 of claim 1 of the co-pending application). 
It is clear that all the elements of instant claim 19 are to be found in patented
claims 1. The difference between instant claims 19, 25, 27, 30 & 35 of the application and claims 1, 3, 13 & 18 of the patent lies in the fact that the patented includes many more elements and is thus much more specific. Thus the invention of claims 1, 3, 13 & 18 of the patent is in effect a “species” of the “generic” invention of claims 19, 25, 27, 30 & 35 of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 19, 25, 27, 30 & 35 is anticipated by claim 1, 3, 13 & 18 of the patent, it is not patentably distinct from claim 1, 3, 13 & 18.
	It is clear that all the elements of the instant claim 19, 25, 27, 30 & 35 are to be found in patented claim 1, 3, 13 & 18.  The difference between claim 19, 25, 27, 30 & 35 of the application and claim 1, 3, 13 & 18 of the patent lies in the fact that the application claim merely adds an obvious feature absent from the patent claim.  Thus patent claim is analogous to the primary reference, which has every element except that which has been obviously added in the rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 19-21, 23-27, 29-35 & 37-46 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim Analysis under Category of Mathematical Concepts
Independent Claim 19 has been amended and is generally directed to a method for determining a range of motion for a knee.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to measuring medial ligament (Claim 22) and using a spreading device (Claim 20).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 19).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mathematical Concepts, here the claims set forth and rely on mathematical relationships and mathematical formulas or equations (as noted in the specification the equation represents thin plate splines algorithm and other algorithms).  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion to be abstract steps.
With respect to dependent claims 20-26, these claims provide for spreading and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 20-26 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 27 has been amended and is generally directed to a method for determining a range of motion for a knee.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to measuring medial ligament (Claim 28) and using a spreading device (Claim 34).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 27).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mathematical Concepts, here the claims set forth and rely on mathematical relationships and mathematical formulas or equations (as noted in the specification the equation represents thin plate splines algorithm and other algorithms).  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion appear to be abstract steps.
With respect to dependent claims 28-34, these claims provide for spreading and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 28-34 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 35 has been amended and is generally directed to a method for determining a range of motion of the knee.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to measuring medial ligament (Claim 36) and using a spreading device (Claim 39).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 35).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mathematical Concepts, here the claims set forth and rely on mathematical relationships and mathematical formulas or equations (as noted in the specification the equation represents thin plate splines algorithm and other algorithms).  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion appear to be abstract steps.
With respect to dependent claims 36-42, these claims provide for spreading and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 36-42 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Claim Analysis under Category of Mental Processes
Independent Claim 19 has been amended and is generally directed to a method for determining a range of motion of the knee.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to measuring medial ligament (Claim 22) and using a spreading device (Claim 20).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 19).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion appear to be abstract steps.
With respect to dependent claims 20-26, these claims provide for spreading and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 20-26 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 27 has been amended and is generally directed to a method for determining a range of motion.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to measuring medial ligament (Claim 28) and using a spreading device (Claim 34).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 27).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion appear to be abstract steps.
With respect to dependent claims 28-34, these claims provide for spreading and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 28-34 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 35 has been amended and is generally directed to a method for determining a range of motion.   The method is performed with a computer system (Page 1, Para 0001 of the Specification as original filed).  Dependent claims are directed to measuring medial ligament (Claim 36) and using a spreading device (Claim 39).  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as positioning the tibia and femur in order to determining a range of motion (Claim 35).  If the range of motion is satisfactory, then the implants and implants positions used to predict this range of motion can be implemented in actual arthroplasty (Page 16, Para 0046).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and/or implemented with a computer system.  It is noted that each of the steps set forth as data processing, and it is noted the claimed steps appear to be instructional steps for determining a range of motion.  Thus, such steps would be found patent ineligible.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of determining a range of motion.   The step of determining and outputting are instructional steps.  In view of the guidance of the specification, the claim requires a computer system to determine a range of motion.  The judicial exception is a set of instructions for determining and outputting data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and the result of the analysis is simply determining a range of motion.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of outputting the range of motion, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of determining a mapping transformation function and determining the range of motion appear to be abstract steps.
With respect to dependent claims 36-42, these claims provide for spreading and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of determining a range of motion.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 36-42 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de la Barrera (U.S. Patent Application 2007/0179626 A1; referred to herein as Barrera).
Claim 45:  de la Barrera teaches –
A non-transitory computer readable medium on which is stored software which, when implemented by a process or, causes the processor to perform steps of:
determining for one or more flexion angles of a knee joint of a patient (Para 0055)
a first relative position of a tibia and a femur of the patient when the knee joint is a under varus stress (Para 0055-0056 and Figure 7, 10 & 14) and
a second relative position of the tibia and the femur when the knee joint is under valgus stress (Para 0055-0056 and Figure 7, 10 & 14) [The surgeon will manipulate the knee joint by flexing the knee and press on either the lateral surface to apply a varus load or the medial surface to apply a valgus load] (Para 0055);
determining a range of motion including the first and second relative positions (Figure 19)  
outputting to a user the range of motion for each of the one or more flexion angles (Figure 7, Para 0058); and 
generating the first and second lengths in relation to a plane through a resected surface of the tibia [The surgeon can also determine the placement of the femoral cuts after the soft tissue has been evaluated] (Para 0057).

Allowable Subject Matter
Claim(s) 19-21, 23-27, 29-35, 37-44 & 46 lack a prior art rejection, but would be allowable if the claims were amended to address the pending 35 U.S.C. § 101 rejection and Double Patenting rejections.

Response to Arguments
Applicant’s arguments, see Page 8, filed 03/25/2022, with respect to the Double Patenting of US Patent Application No. 14/405,427 have been fully considered and are persuasive.  The Double Patenting of US Patent Application No. 14/405,427 has been withdrawn.

Applicant’s arguments, see Page 8, filed 03/25/2022, with respect to the Double Patenting of US Patent No. 10,813,574 have been fully considered but are NOT persuasive.  The Double Patenting of US Patent No. 10,813,574 has NOT been withdrawn.   

Applicant’s arguments, see Page 8-11, filed 03/25/2022, with respect to the 35 U.S.C. § 101 Rejection have been fully considered but are NOT persuasive.  The 35 U.S.C. § 101 Rejection of US Patent No. 10,813,574 has NOT been withdrawn.  The Applicant submitted arguments that the claim does not recite a mathematical concept, if it is only based on or involves a mathematical concept.  However, MPEP states:
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).  The Examiner contends that the claim limitation of “determining a range of motion” is words used in a claim operating on data to solve a problem and server the same purpose as a formula.  The Applicant additionally argues that the claims are not seeking to tie up the entire concept of determining a range of motion of a knee; rather the pending claims require that the determination of the range of motion be based on “a first relative position of a tibia and a femur of the patient when the knee joint is under valgus stress”; “a second relative position of the tibia and the femur when the knee joint is under varus stress” and require “the range of motion for each of the one or more flexion angles”.  The Examiner contends that these steps do not add additional elements which result in significantly more to the claimed method for the analysis and broadly encompasses the instructions of determining a range of motion.

Applicant’s arguments, see Page 11, filed 03/25/2022, with respect to the 35 U.S.C. § 102 Rejection have been fully considered but are persuasive.  The 35 U.S.C. § 102 Rejection of the claims has been withdrawn.  However, Claim 45 is now rejected.  Claim 45 is new and is based off allowed Claim 31 which depends from allowed parent Claim 30 and rejection parent Claim 27.  Claim 45 does not have the allowed transformation matrices from parent Claim 30. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793